Citation Nr: 0013321	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-00 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus.

3.  Entitlement to service connection for a skin rash.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 1975 to 
December 1977, and from June 1983 to August 1995.  He also 
served on active duty in Southwest Asia from August 1990 to 
March 1991, and from August to September 1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from July 1997 and June 1998 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs Regional Office (VARO).

The Board observes that the appellant has not perfected an 
appeal regarding service connection for dental disability as 
VARO has not issued a Statement of the Case and the appellant 
has not filed a substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203 (1999).  Therefore, the Board does not 
have jurisdiction over this matter.


FINDINGS OF FACT

1.  VARO denied service connection for hearing loss in June 
1996.  No appeal was filed and that decision became final.  
Evidence submitted since that decision is not material to the 
issue of service connection for hearing loss since it fails 
to show the presence of a hearing loss disability as defined 
by VA regulation.

2.  VARO denied service connection for tinnitus in June 1996.  
No appeal was filed and that decision became final.  Evidence 
submitted since that decision is not new or material to the 
issue of service connection for tinnitus since it is 
redundant in substance of evidence of previously considered 
by VARO, and since it does not show a nexus between the 
current complaints of tinnitus and either of the appellant's 
periods of active service.

3.  Competent evidence has not been presented showing a 
nexus, or link, between any currently shown skin rash 
problems and either of the appellant's periods of active 
duty; also this condition was diagnosed in July 1996 as 
atopic dermatitis and, as such, is not an undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for hearing loss has not been 
presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

2.  New and material evidence sufficient to reopen the claim 
to service connection for tinnitus has not been presented.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

3.  A well grounded claim for service connection for a skin 
rash has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

VARO denied the appellant's claims for service connection for 
hearing loss and tinnitus in June 1996.  This decision is 
final.  We note that a final rating determination is not 
subject to revision upon the same factual basis.  38 U.S.C.A. 
§ 7104 (West 1991), 38 C.F.R. § 20.1100 (1999).  Under 
pertinent law and regulations, as interpreted by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (the Court), the Board may reopen and review a claim 
which has been previously denied only if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  The credibility 
of the new evidence is presumed.  Justus v. Principi, 3 
Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

VARO considered in its June 1996 decision service medical 
records, report of VA examination dated October 1995, and VA 
outpatient treatment records for the period of October 1995 
to March 1996, along with statements from the appellant.  The 
medical evidence showed that the appellant had marked high 
frequency asymmetry on audiometry testing.  On VA audiometry 
testing in October 1995, the puretone thresholds at 500, 
1000, 2000, 3000, and 4000 Hertz were 5, 5, 5, 15, and 15 on 
right, and 5, 0, 5, 10, and 25 on the left.  Speech 
recognition scores were 98 percent in the right ear and 100 
percent in the left ear.  At this time, the appellant 
reported tinnitus since 1991, after the Gulf War, described 
as periodic not constant and disruptive to communication.

VARO denied service connection for hearing loss because it 
determined that the appellant had not met the criteria for 
establishing the presence of a hearing loss disability as 
defined by VA law.  See 38 C.F.R. § 3.385 (1996) (hearing 
shall not be considered service connected when the thresholds 
for the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are 
all less than 40 decibels; the thresholds for at least three 
of the frequencies are 25 decibels or less; and speech 
recognition scores using the Maryland CNC test are 94 percent 
or better).

Evidence submitted since the June 1996 decision includes 
duplicate copies of service medical records, duplicate copies 
of VA treatment records, report of Persian Gulf Registry 
examination dated October 1996, and a private medical report 
dated September 1997, along with statements from the 
appellant.  Service medical records are negative for hearing 
loss and tinnitus.  Report of Persian Gulf Registry 
examination reflects a diagnosis for hearing loss, left ear, 
high frequency.  On examination of ears, the appellant 
reported hearing loss in the left ear since the Gulf War and 
having tinnitus.  The September 1997 private medical report 
reflects that the appellant underwent evaluation for 
headaches.  By history, the appellant was stabbed in the left 
ear with a tree branch while working on his motorcycle, with 
subsequent headaches.  The impression was post traumatic 
vascular headaches.  It was noted that "[h]e has had a 
trauma to the left ear and recent onset of intermittent 
tinnitus in the left ear," and "[p]ossible hearing 
disturbance on the left."

The appellant contends that he developed hearing loss with 
tinnitus due to noise exposure during his Southwest Asia 
period of service, and he denies that tinnitus developed only 
after his left ear trauma.

Having reviewed the most recent evidentiary submission, the 
Board finds that it is not new and material to the issues of 
service connection for hearing loss and tinnitus.  Regarding 
the claim for hearing loss, the evidentiary submissions are 
mostly duplicative of evidence previously considered by VARO; 
therefore, they are not new.  The remaining evidentiary 
submissions, such as, the report of Persian Gulf Registry 
examination and the private medical report, are not material 
since they do not tend to establish the presence of a hearing 
loss disability as defined by VA regulation.  We note that 
the VA regulation that defines a hearing loss disability has 
been reformulated since VARO's June 1996 decision.  See 
38 C.F.R. § 3.385 (1999)(impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent).  
However, the appellant has nonetheless failed to provide any 
competent evidence showing a hearing loss disability as 
defined by old or new VA regulation.  It is simply not 
sufficient to show a medical document reflecting decreased 
hearing acuity or impaired hearing or hearing loss, without 
the specific clinical findings required by VA regulation.  
Accordingly, the Board finds that the recent evidentiary 
submissions are not so significant that they must be 
considered in order to fairly decide the merits of the claim 
because they simply do not directly and substantially bear 
upon the specific matter under consideration.  See 38 C.F.R. 
§ 3.156(a)(1999).

Regarding the claim for tinnitus, the Board similarly finds 
that the recent evidentiary submissions are not new and 
material to the issue under consideration.  The evidentiary 
submissions are mostly duplicative of evidence previously 
considered by VARO; therefore, they are not new.  The 
remaining evidentiary submissions are not material since they 
do not tend to establish through competent evidence a nexus, 
or link, between the appellant's complaints of tinnitus and 
either of his periods of active service.  We observe that the 
Persian Gulf Registry examination report merely noted that 
the appellant had reported tinnitus in addition to hearing 
loss.

The appellant avers that noise exposure during service 
resulted in continuously decreasing hearing acuity, as 
documented by his service medical records, and that it may 
therefore be inferred that his current symptoms are related 
to noise exposure in service.  The Board acknowledges the 
appellant's belief that a causal relationship exists between 
the development of hearing loss with tinnitus and his periods 
of active military service.  However, as a layman, he is not 
competent to offer opinions on medical causation and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993).  Therefore, 
his statements concerning the etiology of his tinnitus 
symptoms are not probative of whether he has tinnitus related 
to service, including noise exposure in service.

Accordingly, the Board finds that the recent evidentiary 
submissions are not so significant that they must be 
considered in order to fairly decide the merits of the claim 
for service connection for tinnitus.  See 38 C.F.R. 
§ 3.156(a)(1999).

II.  Claims for Service Connection

The appellant seeks service connection for a skin rash.  The 
appellant contends that he developed a skin rash during his 
first period of service, specifically, in 1977 while 
stationed in Panama.  VARO has considered entitlement to the 
benefit sought under the provisions of 38 C.F.R. § 3.317 as 
the appellant also had active service in Southwest Asia.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

Additionally, compensation may be paid for certain 
disabilities due to undiagnosed illnesses under 38 C.F.R. § 
3.317 (1999).  This regulation provides in its entirety as 
follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than two years after the date on which 
the veteran last performed active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War; and

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6- 
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue (2) signs or symptoms 
involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs 
or symptoms (7) neuropsychological signs 
or symptoms (8) signs or symptoms 
involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual 
disorders.
(c)	Compensation shall not be paid under 
this section:

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d)	For purposes of this section:

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. (2) the 
Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In this case, service medical records include a December 1977 
ETS examination, which is negative for both complaints and 
findings for skin diseases.  Numerous subsequent service 
examinations, including medical histories, are also negative 
for complaints or findings for skin abnormalities.  This 
first documented evidence of skin problems in service was 
shown on a treatment entry dated February 1990.  At that 
time, the appellant complained of rash and reported a history 
of rash since 1977, which he usually treated with Calamine 
lotion.  Objectively, there were multiple papular and 
vesicular eruptions.  The assessment was "(?) photo 
dermatitis."  Subsequent service treatment entries were 
negative for complaints or findings for skin rash.  On 
service retirement examination dated June 1995, the appellant 
reported having had skin disease on the medical history 
portion of that examination.  Clinical evaluation was 
negative for abnormalities of the skin.

On VA general medical examination in October 1995, the 
appellant reported a history of rash while stationed in 
Panama in 1977.  There were no clinical findings or 
diagnoses.  A VA outpatient treatment note dated July 1996 
reflects complaints of recurrent rash since 1977, assessed as 
atopic dermatitis.  On Persian Gulf Registry examination in 
October 1996, complaints of skin rash were noted, however, 
the skin was described as normal at this time.  The diagnosis 
was "all sorts photosensitivity contact, etc., no 
dermatology exam."  A VA outpatient treatment note dated 
April 1998 reflects that the appellant was seen for 
complaints of intermittent vesicular eruptions since 1977.  
The assessment was "PMLE vs. DH vs. Contact Derm."

Having reviewed all the pertinent evidence in this matter, 
the Board finds that competent medical evidence has not been 
presented showing a nexus, or link, between the clinical 
findings for skin rash since 1990 and either of the 
appellant's periods of active service.  We note that the 
appellant is not competent as a lay person to provide medical 
opinions.  See Espiritu, supra.  Therefore, on a direct 
basis, the Board finds that the appellant has not submitted 
as well grounded claim for service connection for a skin 
rash.  Additionally, the claim is not well grounded under the 
provisions of 38 C.F.R. § 3.317 because his disorder has been 
variably diagnosed as a form of dermatitis, which is not an 
undiagnosed illness, because there are no objective 
indications of chronic disability resulting from the rash 
symptoms, and because there is no evidence of record showing 
that it became manifest to a degree of at least 10 percent 
not more than 2 years after the date the appellant last had 
active military service in the Southwest Asia theater of 
operations.
We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its November 1998 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.


ORDER

Having found that new and material evidence has not been 
submitted to reopen the claim for service connection for 
hearing loss, the claim remains denied.

Having found that new and material evidence has not been 
submitted to reopen the claim for service connection for 
tinnitus, the claim remains denied.

Service connection for skin rash is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

